Exhibit 10.2

January 30, 2018

Steven C. Martindale, CFO

Re: Terms of Separation from Heritage Insurance Holdings, Inc.

Dear Steve:

This letter agreement (this “Agreement and Release”) confirms our mutual
understanding with regard to the termination of your employment with Heritage
Insurance Holdings, Inc. (the “Company”).

As of January 30, 2018 through April 28, 2018 (the “Separation Date”), your new
title will be Co-Chief Financial Officer and you will continue to perform the
duties and requirements of an executive commensurate with such position,
including, but not limited to, diligently performing all services as may be
reasonably requested or designated by the Company’s Chief Executive Officer or
the Company’s Board of Directors (the “Transition”). Notwithstanding anything to
the contrary in the Employment Agreement between you and the Company entered
into on April 28, 2016 (the “Employment Agreement”), you acknowledge and agree
to waive any current and future rights to terminate your employment for Good
Reason (as defined in the Employment Agreement) in connection with the
Transition.

Provided that you accept this Agreement and Release, and do not timely revoke
your acceptance, the following terms and conditions will apply.

1. Separation Benefits. Your employment with the Company and its affiliates will
end effective as of the Separation Date. On the condition that by the Separation
Date and no later than twenty-one (21) days after you receive this Agreement and
Release, you agree to and accept the terms of this Agreement and Release, you do
not timely revoke your acceptance, and you comply with its terms, the Company
will pay to you an amount equal to $15,500, which shall be paid in a lump sum
within ten (10) days following the Separation Date, in respect of monthly lease
payments for your housing incurred during the period beginning May 1, 2018 and
ending on September 30, 2018, less applicable statutory deductions and
authorized withholdings (the “Severance Payment”).

2. Additional Separation Benefits. Provided that you execute the Separation
Certificate attached hereto as Attachment A not less than one (1) day and not
more than ten (10) days following the Separation Date, and do not timely revoke
your acceptance of the Separation Certificate, the Company will pay you an
additional amount equal to a one-time, lump sum payment of one hundred thousand
dollars ($100,000.00) within ten (10) days following the signing of the
Separation Certificate, less applicable statutory deductions and authorized
withholdings (the “Additional Severance Payment”).



--------------------------------------------------------------------------------

3. Accrued Benefits; COBRA. Regardless of whether you accept or timely revoke
this Agreement and Release or comply with its terms, you will be paid for all
wages and unpaid benefits accrued through the Separation Date, including accrued
but unused paid time off owed to you in the amount of $71,150. If you are
eligible for coverage under the Company’s group health plans, you may elect
continuation of such health plan coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), provided that you pay such
costs as authorized by applicable law.

4. Return of Property. You agree to return to the Company, within five (5) days
after the Separation Date, any computer equipment, mobile phones, iPhones, iPads
and similar electronic devices, office keys, credit and telephone cards, ID and
access cards, and all original and duplicate copies of any work product and of
any files, calendars, books, records, notes, notebooks, manuals, computer disks,
diskettes, external drives, thumb drives, memory cards and sticks, and any other
digital, magnetic and other media materials you have in your possession or under
your control belonging to the Company, or containing Confidential Information
(as defined below). To the extent any of the foregoing cannot be returned to the
Company you agree to irrevocably delete and/or erase any of the items described
in this Section 4 within five (5) days after the Separation Date. By signing
this Agreement and Release, you confirm that you will not retain in your
possession or under your control any of the items described in this Section 4,
and that you will not be entitled to (and will forfeit any amount paid with
respect to) the Severance Payment unless and until all such conditions in this
Section 4 are returned to the Company.

5. No Other Benefits. You acknowledge that you are not entitled to, and will not
receive, any compensation, payments or benefits of any kind from the Released
Parties (as defined below) other than as expressly set forth in this Agreement
and Release, and that no representations or promises to the contrary have been
made to you.

6. Waiver and Release.

(a) In consideration of the Severance Payment to be provided to you under the
terms of this Agreement and Release, you agree, for yourself, your spouse,
heirs, executor or administrator, assigns, insurers, attorneys and other persons
or entities acting or purporting to act on your behalf, to irrevocably and
unconditionally release, acquit and forever discharge the Company, the Company’s
affiliates, subsidiaries, directors, officers, employees, shareholders, members,
committee members, partners, agents, representatives, predecessors, successors,
assigns, insurers, attorneys, benefit plans sponsored by the Company and its
affiliates, and said plans’ fiduciaries, agents and trustees (collectively, the
“Released Parties”), from any and all actions, causes of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages of any nature
whatsoever, judgments, levies and executions of any kind (collectively,
“Claims”), whether in law or in equity, whether known or unknown, which you now
have, own or hold, or claim to have, own or hold, or which you at any time prior
to now had, owned or held, or claimed to have, own or hold against the Released
Parties or in any way connected to your employment with the Company, the terms
and conditions of your employment and/or the termination of your employment with
the Company (the “Release”). Without limiting the generality of the foregoing,
the Release specifically includes, without limitation (except as provided under
Section 6(c)) any and all Claims arising out of any:

 

2



--------------------------------------------------------------------------------

i. Claims for wrongful termination, harassment, retaliation, public policy
violations, defamation, emotional distress or other common law matters;

ii. Claims of discrimination based on race, sex, age, religion, national origin,
disability, veteran’s status, sexual preference, marital status or retaliation;

iii. Claims under the U.S. Constitution, Title VII of the Civil Rights Act of
1964, other civil rights statutes including, without limitation, 42 U.S.C.
§ 1981, 42 U.S.C. § 1982, and 42 U.S.C. § 1985, the Equal Pay Act, the Americans
With Disabilities Act, the Age Discrimination in Employment Act (the “ADEA”),
the Older Workers’ Benefit Protection Act, the Family and Medical Leave Act, the
National Labor Relations Act, the Labor-Management Relations Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Sarbanes-Oxley Act, the Occupational Safety and Health
Act, the Immigration Reform and Control Act, the Uniformed Services Employment
and Reemployment Rights Act, the Genetic Information Nondiscrimination Act, the
Florida Whistleblower Protection Act, the Florida Workers’ Compensation
Retaliation provision, the Florida Minimum Wage Act, the Florida Constitution,
the Florida Fair Housing Act and/or any similar federal, state or local laws of
any type or description regarding employment;

iv. Implied or express contract and quasi-contract Claims, Claims for promissory
estoppel or detrimental reliance, Claims for wages, bonuses, incentive
compensation, and severance allowances or entitlements;

v. All Claims for employee benefits, including, without limitation, Claims under
the Employee Retirement Income Security Act of 1974; provided, however, that
nothing in this Section 6 is intended to release, diminish, or otherwise affect
any vested monies or other vested benefits to which you may be entitled from,
under or pursuant to any savings or retirement plan of the Company or any Claims
you may have for workers’ compensation benefits that may not be released in this
Agreement and Release pursuant to applicable law;

vi. All Claims for fraud, fraudulent inducement, slander, libel, defamation,
negligent or intentional infliction of emotional distress, personal injury,
prima facie tort, negligence, compensatory or punitive damages, or any other
Claim for damages or injury of any kind whatsoever; and,

vii. All Claims for monetary recovery, including, without limitation, attorneys’
fees, experts’ fees, medical fees or expenses, costs, disbursements and the
like, except as explicitly provided in Section 6(c).

 

3



--------------------------------------------------------------------------------

(b) In exchange for releasing your Claims as described above, and provided that
all other conditions in this Agreement and Release are satisfied, you will be
entitled to receive the Severance Payment, which you agree is compensation to
which would not otherwise have been entitled.

(c) By signing this Agreement and Release, you represent that you have not
filed, and to the maximum extent permitted by applicable law agree that you will
not file, any action, complaint, charge, demand, grievance or arbitration
against the Company or any of the Released Parties. If, notwithstanding this
representation, you have filed or file such a complaint, charge, or lawsuit, you
agree that you shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member, employee or agent of the Company and its
affiliates against whom you have filed such a complaint, charge or lawsuit.
However, nothing contemplated in Section 6 excludes, and you do not waive,
release, or discharge: (A) any right to file an administrative charge or
complaint with, or testify, assist, or participate in an investigation, hearing,
or proceeding conducted by, the Equal Employment Opportunity Commission (the
“EEOC”), or other similar federal or state administrative agencies; (B) any
rights or Claims that you may have to file an administrative charge of
discrimination; and (C) any other rights or Claims that you are precluded from
waiving by operation of law, although, in each case, you do agree to waive any
right to monetary relief in connection therewith, except you do not waive this
right with respect to any whistleblower laws attributable to a securities law
violation. You further understand that this Agreement and Release does not limit
your ability to communicate with the Securities and Exchange Commission (SEC),
the Financial Industry Regulatory Authority (FINRA), or any other securities
regulatory agency or self-regulatory authority, the EEOC, the National Labor
Relations Board (NLRB), the Occupational Safety and Health Administration
(OSHA), or any other federal or state regulatory authority (“Government
Agencies”) or otherwise participate in any investigation or proceeding that may
be conducted by any Government Agency. Notwithstanding any of the foregoing,
without prior authorization of the Company, the Company does not authorize you
to disclose to any third party (including any government official or any
attorney you may retain) communications that are covered by the Company’s
attorney-client privilege.

7. Waiver of Claims under Age Discrimination in Employment Act. As part of this
Agreement and Release, you understand that you are waiving all Claims for age
discrimination under the ADEA through and including the Separation Date. This
Agreement and Release is intended to comply with the terms of the Older Workers’
Benefit Protection Act. Accordingly, you understand and acknowledge the
following:

(a) Your agreement to execute this Agreement and Release, which includes
releases of Claims under the ADEA through and including the Separation Date, is
in exchange for the additional consideration provided for in this Agreement and
Release, including the Severance Payment to which you were not previously
entitled. In the event that you fail to execute this Agreement and Release, this
Agreement and Release shall be void and of no force or effect.

(b) You are being advised by the Company to consult with legal counsel prior to
executing this Agreement and Release, have had an opportunity to consult with
and to be advised by legal counsel of your choice, fully understand the terms of
this Agreement and Release, and enter into this Agreement and Release freely,
voluntarily and intending to be bound.

 

4



--------------------------------------------------------------------------------

(c) You have been given a period of at least twenty-one (21) days from receipt
of this Agreement and Release to review and consider the terms of this Agreement
and Release prior to execution of this Agreement and Release.

(d) You may, within seven (7) days after the execution of this Agreement, revoke
this Agreement and Release. If you would like to revoke this Agreement and
Release, you may fax your revocation to the Company at (866) 929-4530,
Attention: Chief Executive Officer, or mail it to the Company at the following
address: Heritage Insurance Holdings, Inc., 2600 McCormick Drive, Ste. 300,
Clearwater, FL 33759, Attention: Chief Executive Officer. For such revocation to
be effective, written notice must be actually received by no later than the
close of business on the seventh (7th) day (or such longer period as required
under the laws of the State of Florida after the date you execute this Agreement
and Release. If you revoke this Agreement and Release, the Company owes you
nothing under this Agreement and Release. This Agreement and Release will not
become effective and enforceable until the applicable seven (7) calendar day
revocation period ends.

8. Confidentiality / Non-Disclosure.

(a) Acknowledgement:

i. You acknowledge and agree that Confidential the Information (as defined
below) and IP (as defined below) are proprietary and valuable to the Company,
and that any disclosure or unauthorized use thereof may cause irreparable harm
and loss to the Company. It is further acknowledged by you that if the general
public or competitors (now existing or to be created in the future) learn of any
Confidential Information or IP as a result of your failure to comply hereunder
or unauthorized or otherwise improper disclosure of any former Confidential
Information or IP, irreparable harm and substantial financial loss may occur to
the Company or its affiliates, including, but not limited to its viability and
future revenues. You acknowledge and agree that the knowledge and experience you
acquired by virtue of employment with the Company is of a special, unique and
extraordinary character and that such position allows you access to Confidential
Information and IP.

ii. You acknowledge and agree that (a) the nature and periods of restrictions
imposed by the covenants contained in Sections 8 and 9 of this Agreement and
Release are fair, reasonable and necessary to protect and preserve for the
Company and its affiliates their viability and future revenues and business
interests; (b) the Company or its affiliates would sustain great and irreparable
loss and damage if you were to breach any of such covenants set forth herein;
(c) the Company and its affiliates intend to conduct business actively in the
entire territory that is the subject of this Agreement and beyond; (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement and Release; and (e) you
agree that the Severance Payment is valuable consideration for you to agree to
the terms and conditions of the Agreement and Release, including, but not
limited to, the covenants contained in Sections 8 and 9 of this Agreement and
Release. You acknowledge and agree this Agreement and Release is binding on your
heirs, executors, successors, administrators, representatives and agents.

 

5



--------------------------------------------------------------------------------

(b) Confidential Information: “Confidential Information” shall mean any IP,
intellectual property, information, or trade secrets (whether or not
specifically labeled or identified as “confidential” or “private”), in any form
or medium, that is disclosed to, or developed or learned by, you, and that
relates to the business plan, underwriting, products, services, research, or
development of or by the Company or its affiliates, suppliers, distributors,
customers, investors, partners, and/or other business associates, and that has
not become publicly known. Confidential Information includes, but is not limited
to, the following:

i. Internal business information (including but not limited to information
relating to strategy, staffing, financial data, training, marketing, promotional
and sales plans and practices, costs, bidding activities and strategies, rate
and pricing structures, and accounting and business methods);

ii. Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company’s or its
affiliates’ suppliers, distributors, customers, investors, partners and/or other
business associates, their contact information, and their confidential
information;

iii. Compilations of data and analyses, underwriting process and parameters,
material processes, technical data, specific program information, trade or
industrial practices, computer programs, formulae, systems, research, records,
reports, manuals, documentation, customer and supplier lists, data and databases
relating thereto, and technology and methodology regarding specific projects;
and

iv. IP not generally available to the public, or published by the Company or its
affiliates. “IP” shall mean (1) inventions or devices, whether patentable or
not; (2) original works of authorship produced by or on behalf of the Company or
its affiliates; (3) trade secrets; (4) know-how; (5) customer lists and
confidential information; and (6) any other intangible property protectable
under federal, state or foreign law. Other examples of IP include, but are not
limited to, patent applications, patents, copyrighted works, technical data,
computer software, knowledge of suppliers or business partnerships,
documentation, processes, and methods and results of research.

(c) You agree to keep secret and confidential indefinitely (including using best
efforts to safeguard), all Confidential Information, and not to improperly
disclose the same, either directly or indirectly, to any other person, firm, or
business entity, or to use it in any way.

(d) Notwithstanding anything in this Agreement and Release to the contrary, you
and the Company agree you may, without informing the Company prior to any such
disclosure, disclose Confidential Information (i) in confidence to a
Governmental Agency, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law or
any disclosure that is protected under any whistleblower provision promulgated
under federal law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, without
informing the Company prior to any such disclosure, if you file a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
you may disclose Confidential Information to your attorney and use the
Confidential Information in the court proceeding or arbitration, provided you
file any document containing the

 

6



--------------------------------------------------------------------------------

Confidential Information under seal and do not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize you to
disclose to any third party (including any government official or any attorney
you may retain) communications that are covered by the Company’s attorney-client
privilege.

(e) For purposes of this Agreement and Release, the term “Confidential
Information” shall include all non-public information (including, without
limitation, information regarding litigation and pending litigation) concerning
the Company and its affiliates that was acquired by or disclosed to you during
the course of your employment or service with the Company or any predecessor
company.

(f) You agree to assist the Company or its affiliates, both prior to after the
Separation Date, in obtaining and enforcing any legal rights in IP of the
Company or its affiliates, or assigned or to be assigned by you to the Company
or its affiliates.

(g) Except as otherwise provided herein, to the extent that any court or agency
seeks to have you disclose Confidential Information, you shall promptly inform
the Company, and you shall take reasonable steps to prevent disclosure of
Confidential Information until the Company has been informed of such requested
disclosure, and the Company has an opportunity to respond to such court or
agency. To the extent that you obtain information on behalf of the Company or
any of its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, you shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.

(h) Nothing in the foregoing provisions of this Section 8 shall be construed so
as to prevent you from using, in connection with your employment for yourself or
an employer other than the Company or any of its affiliates, knowledge that was
acquired by you during the course of your employment or service with the Company
and its affiliates and that is generally known to persons of your experience in
other companies in the same industry, unless such information disclosure only
becomes generally known to due to your unauthorized or improper disclosure.

9. Non-Solicitation and Non-Competition.

(a) Non-Compete: For a period of one (1) year after the Separation Date, you
covenant and agree that you will not, directly or indirectly, work for or
consult with any competing insurance companies that write the same insurance
products in the states in which the Company or its affiliates does business.

(b) Non-Solicitation: For a period of two (2) years after the Separation Date,
you covenant and agree that you will not, directly or indirectly, attempt to
employ, divert away an employee, or enter into any contractual arrangement with
any employee or former employee, consultant or independent contractor of the
Company or its affiliates, unless such person has not been providing services to
the Company or its affiliates for a period in excess of one (1) year.

 

7



--------------------------------------------------------------------------------

(c) Miscellaneous: If, at the time of enforcement of this Section 9, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, you agree that the maximum period, scope, or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope, or area. You acknowledge and agree that a breach of your obligations
under this provision will subject the Company to a genuine risk of incurring
irreparable harm and injury and that the Company may seek injunctive relief upon
a breach or threatened breach. This provision supersedes any prior
non-competition or non-solicitation agreement between the parties.

10. Confidentiality of Agreement. Except as prohibited under applicable law,
required by law or contemplated under Section 6, you agree that you will keep
the terms, conditions and existence of this Agreement and Release confidential
and will not disclose any such information, except (a) as reasonably necessary
to enforce this Agreement and Release, (b) to your spouse, attorneys or bona
fide tax advisors, (c) to governmental taxing authorities, or (d) pursuant to
compulsory legal process or any similar legal process or requirement. You agree
not to initiate any publicity or to solicit or initiate any demand or request by
others not party to this Agreement and Release for any disclosure of the terms,
conditions or existence of this Agreement and Release nor may you confirm or
otherwise imply the existence of this Agreement and Release.

11. Non-Disparagement. You agree that you shall not, directly or indirectly,
defame, disparage, create false impressions, or otherwise put in a false or bad
light the Company (or any of its affiliates), its products or services, its
business, reputation, conduct, practices, past or present members, officers,
directors or employees, financial condition or otherwise. Notwithstanding the
foregoing, nothing in this Section 11 shall prohibit you from providing accurate
information to any Governmental Agency, or from discussing the terms and
conditions of your employment, provided that you may not hold yourself out as a
representative of the Company in doing so, unless expressly authorized by the
Company.

12. Cooperation. The parties agree that certain matters may necessitate your
cooperation in the future. Accordingly, following the Separation Date, to the
extent reasonably requested by the Company, you shall cooperate with the Company
in connection with matters arising out of your service to the Company or its
affiliates; provided that, the Company shall make reasonable efforts to minimize
disruption of your other activities. The Company shall reimburse you for
reasonable expenses incurred in connection with such cooperation, subject to you
providing applicable documentation and, to the extent that you are required to
spend substantial time on such matters, the Company shall compensate you at an
hourly rate based on your base salary in effect as of immediately prior to the
Separation Date.

13. Irreparable Harm and Remedy for Breach. You acknowledge and agree that any
breach or threatened breach of this Agreement and Release, including, without
limitation, Sections 8, 9, 10, and 11 herein, would cause the Released Parties
irreparable harm not readily susceptible to measurement in economic terms or for
which economic compensation may be inadequate. Accordingly, you agree that in
the event of a breach or threatened breach by you of any of the provisions of
this Agreement and Release, the Company and its affiliates (or any potentially
or actually irreparably harmed third-party beneficiaries) shall, in addition to
any other legal remedies available to them, be entitled to equitable relief,
including without limitation, specific performance, temporary restraining order,
and temporary or permanent injunctive relief.

 

8



--------------------------------------------------------------------------------

14. No Reemployment or Reinstatement. You acknowledge and agree that your
employment with the Company will be permanently and irrevocably severed as of
the Separation Date. You further agree that the Released Parties shall not have
any obligation at any time thereafter to employ you, and that if you seek any
arrangement with the Released Parties under which you would receive compensation
for services performed by you after the Separation Date, the Released Parties
will be entitled pursuant to this Agreement and Release to reject your
application or inquiry.

15. Continuing Obligations. You acknowledge and agree that through the period
ending on, and including, the Separation Date, you will satisfactorily perform
your duties on behalf of the Company. In addition, you acknowledge and agree
that through the period ending on, and including, the Separation Date, you will
(i) remain an employee in good standing, (ii) abide by the terms of the
Company’s policies and procedures, including any personal conduct or ethics code
and (iii) abide by any applicable professional or regulatory code of conduct.

16. No Admission. The making of this Agreement and Release is not intended, and
shall not be construed, as an admission that the Released Parties have violated
any federal, state or local law, ordinance or regulation or committed any wrong
whatsoever against you. You agree that, if you do not accept this Agreement and
Release, it will not be admissible for any purpose against the Released Parties.

17. Entire Agreement. This Agreement and Release contains the entire agreement
between you and the Company and supersedes and terminates any and all other
agreements and understandings between you and the Released Parties concerning
the subject matters of these agreements. This Agreement and Release may not be
changed orally, and no modification, amendment or waiver of any of the
provisions contained in this Agreement and Release, nor any future
representation, promise or condition in connection with the subject matter of
this Agreement and Release, shall be binding upon either party unless made in
writing and signed by such party. You acknowledge that the Released Parties have
made no promises, commitments or representations to you other than those in this
Agreement and Release and that you have not relied upon any statement or
representation made by the Released Parties with respect to the basis or effect
of this Agreement and Release. Notwithstanding the foregoing, to the extent you
have signed or are otherwise a party to restrictive covenant provisions with the
Company or its affiliates, including but not limited to the restrictive
covenants in the Employment Agreement or any other confidentiality, intellectual
property rights assignment, non-competition, non-solicitation and
non-disparagement agreements), such restrictive covenant provisions shall remain
in full force and effect.

18. Severability and Reformation. If, at any time after the date of the signing
of this Agreement and Release, any provision of it shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be deemed modified to the extent necessary to allow enforceability of the
provision as so limited, it being intended that the parties shall receive the
benefits contemplated herein to the fullest extent permitted by law. The
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision; provided, however,
that if Sections 6 or 7 are held to be illegal, void or unenforceable, you will
promptly sign a valid general release and waiver in favor of the Released
Parties.

 

9



--------------------------------------------------------------------------------

19. Choice of Law. This Agreement and Release shall be construed, interpreted,
enforced and governed under the laws of the State of Florida, without regard to
any conflict of laws principles. Each party irrevocably submits to the exclusive
jurisdiction of the courts of the State of Florida and any federal court sitting
in Florida over any action, claim or proceeding arising out of or relating to
this Agreement and Release or the subject matter hereof, and irrevocably agrees
that all such proceedings may be heard and determined only in such court.

20. Successors and Assigns. You may not assign, and represent that you have not
assigned, any of your rights or obligations under this Agreement and Release.
The Company may assign its rights and delegate its duties hereunder in whole or
in part to any affiliate of the Company or to any transferee of all or a portion
of the assets or business to which this Agreement and Release relates.

21. Drafting and Construction of Agreement. Should any provision of this
Agreement require interpretation or construction, it is agreed by the parties
that the entity interpreting or construing this Agreement and Release shall not
apply a presumption against one party by reason of the rule of construction that
a document is to be construed more strictly against the party who prepared the
document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

If this Agreement and Release is acceptable to you, please indicate your
agreement by signing and dating the enclosed copy and returning it to the
Company.

 

Very truly yours, HERITAGE INSURANCE HOLDINGS, INC. By:  

/s/ Bruce Lucas

Name:   Bruce Lucas Title:   CEO

READ THIS AGREEMENT AND RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT; IT HAS LEGAL CONSEQUENCES AND INCLUDES A RELEASE AND WAIVER
OF KNOWN AND UNKNOWN CLAIMS. CONSULT YOUR ATTORNEY.

I acknowledge that I have read this Agreement and Release, and that I understand
and voluntarily accept its terms.

 

/s/ Steven C. Martindale

    Date:   01/30/2018 Steven C. Martindale      

 

11



--------------------------------------------------------------------------------

Attachment A

SEPARATION CERTIFICATE

I, Steven C. Martindale, hereby acknowledge and agree that:

Heritage Insurance Holdings, Inc. (the “Company”) has previously offered me a
letter agreement, dated as of January 30, 2018, which included a Release (as
defined therein) in the Company’s favor, to which I subsequently agreed to
accept the terms and conditions of such letter agreement (the “Agreement and
Release”). A blank copy of this Separation Certificate (the “Certificate”) was
attached to the Agreement and Release when it was given to me for review. I have
had more time to consider signing this Certificate than the ample time I was
given to consider signing the Agreement and Release. I was encouraged in writing
to discuss the Agreement and Release, including this Certificate, with an
attorney, before executing either document. I acknowledge that the Additional
Severance Payment (as defined in the Agreement and Release) is not payable to
me, unless I sign this Certificate.

My employment with the Company (including any of its affiliates) has ended. In
exchange for the Additional Severance Payment, I hereby agree that this
Certificate will be part of the Agreement and Release, and that the Release set
forth in Section 6 of the Agreement and Release is to be construed and applied
as if I signed it on the day I signed this Certificate. This Certificate extends
through the Separation Date (i) the Release set forth in Section 6 of the
Agreement and Release; (ii) all other representations, acknowledgements,
agreements and covenants I made in the Agreement and Release and (iii) and that
the Additional Severance Payment is valuable consideration for the foregoing two
extensions.

I hereby acknowledge and agree that: (i) I have a period of seven (7) days after
signing the certificate in which to revoke it by delivering written notice of
such revocation to the Company and (ii) if I revoke this Certificate, I will not
receive the Additional Severance Payment. You may fax your revocation to the
Company at (866) 929-4530, Attention: Chief Executive Officer, or send it to the
Company via Fed Ex or other overnight delivery service at the following address:
Heritage Insurance Holdings, Inc., 2600 McCormick Drive, Ste. 300, Clearwater,
FL 33759, Attention: Chief Executive Officer.

I acknowledge that I have read this Certificate and that I understand and
voluntarily agree to its terms.

In order to be valid, this Certificate must be signed and returned to the
Company no earlier than one day after the Separation Date and no later than 10
days after the Separation Date. You may fax an executed copy of this Certificate
to the Company at (866) 929-4530, Attention: Chief Executive Officer, or send it
to the Company via Fed Ex or other overnight delivery service at the following
address: Heritage Insurance Holdings, Inc., 2600 McCormick Drive, Ste. 300,
Clearwater, FL 33759, Attention: Chief Executive Officer.

 

A-1



--------------------------------------------------------------------------------

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

 

 

   

 

Steven C. Martindale     Date  

 

A-2